* By the Court.
We are satisfied that the rejection [ *654 ] of the witness in this case was right. If the plaintiff, who produced Beals, prevailed, then Beals would be discharged from any demand for his board by the plaintiff; and in an action brought against him by the plaintiff for his board, he might give in evidence the judgment on the verdict in this cause, and satisfaction of it, to defeat the action. But if Beals was not interested, it would have been useless to the plaintiff to have sworn him; for, laying the statute of frauds out of the question, his testimony would have proved, if any thing, a special contract made by the defendant with the plaintiff to pay for the witness’s board in goods, which testimony would have disproved the contract on which the action was brought.
Judgment must be entered on the verdict